Citation Nr: 1002233	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a left eardrum 
disorder.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a heart disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to 
September 1980, from September 2001 to September 2002, from 
January 2003 to October 2003, and from January 2008 through 
March 2009.  He has also served several periods of reserve 
component duty totaling at least 14 years, according to a 
DD214 issued in 2009.  His awards reflect involvement in 
combat.  

When this matter initially came before the Board of Veterans' 
Appeals (Board), on appeal from decisions by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO), the Board Remanded the appeal in October 2008 so 
that a requested Travel Board hearing could be conducted.  
The Veteran withdrew his request for a hearing in December 
2009. 

During the pendency of this Remand, the Veteran submitted 
additional claims.  The claims file before the Board does not 
reflect that the additional claims have yet been adjudicated.  
These claims are REFERRED to the agency of original 
jurisdiction for any further action required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran has had four periods of active duty, and at least 
14 years of inactive duty.  The only original record 
associated with the claims file is a two-page report of a 
December 1981 examination for purposes of enlistment in the 
Army National Guard (ARNG).  The Veteran's service treatment 
records, including records of all four periods of active duty 
and records from the numerous reserve component enlistments, 
must be sought.  It is not clear whether the Veteran remains 
a member of a reserve component, so it is not clear where the 
Veteran's records should be sought.  The Veteran should be 
asked to clarify whether he remains enlisted in any reserve 
component.

If records for any period of service are not obtained, all 
efforts to obtain those records must be documented, and the 
final determination that the records cannot be located must 
be placed in the record.  If service treatment records are 
not located, official service personnel records should be 
sought from the ARNG units the Veteran was associated with, 
from the National Personnel Records Center, or other records 
center identified.  If service treatment records are not 
located, an attempt to obtain pay records for any period 
during which the Veteran contends that he had active service 
may be required. 

Photocopies of the partial service treatment records 
submitted by the Veteran suggest that VA examinations are 
required for at least some of the disorders for which the 
Veteran seeks service connection.  The Board cannot speculate 
whether additional VA examinations will be required.  
Therefore, the Remand paragraphs below direct that VA 
examination be afforded as to each claim on appeal, unless 
original and complete service treatment records for each 
period of active service are obtained and those original 
records, together with the medical and lay evidence and 
allegations of record, are adverse to the claim under all 
potential theories of service connection (direct service 
connection (including provisions applicable to Persian Gulf 
Veterans), presumptive service connection, secondary service 
connection, and aggravation, including under Allen v. Brown, 
7 Vet. App. 439 (1995)).  The agency of original jurisdiction 
should discuss the Veteran's lay contentions as to chronicity 
or continuity of symptoms, and discuss the Veteran's 
statements as to incurrence of injury or disease in service 
during any period for which official personnel and clinical 
treatment records are not located.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

The Veteran should be provided with notice of the criteria 
for service connection and for secondary service connection, 
to include the statutes and regulations governing claims for 
service connection where there is active duty for training, 
inactive duty for training, or when a reserve component is 
called to state service.  In particular, he should be 
specifically advised that service connection is not 
authorized for disorders which arise during a period of 
enlistment in a reserve component, except where the disorder 
is incurred during a period of performance of ACDUTRA during 
which the Veteran was disabled from a disease or injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(22).  The Veteran should be notified that "injury", for 
purposes of service connection where the service involved is 
ACDUTRA and INACDUTRA, refers to the results of external 
trauma, rather than a degenerative process, and the Veteran 
should be advised of the exceptions to that definition.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.6(a).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice 
of the criteria for service connection and for 
secondary service connection, to include the 
statutes and regulations governing direct 
service connection where there is active duty, 
active duty for training (ACDUTRA), inactive 
duty for training (INACDUTRA), and other types 
of reserve component service.

2.  The Veteran should clarify whether his is 
currently enlisted in any reserve component.  
If the Veteran is not enlisted in any reserve 
component, the Veteran should be asked to 
identify his final separation date from active 
or reserve component service and should be 
asked to identify the unit from which he 
separated last.  

3.  The Veteran should be afforded the 
opportunity to identify all non-VA providers 
who have treated him for any claimed disorder.    

4.  The Veteran's entire record of VA 
treatment should be obtained.  

5.  After the Veteran has clarified whether he 
remains enlisted in a reserve component, or 
has identified the date of his final 
separation from service, and the Veteran has 
identified the entity(ies) from which he 
obtained the partial records he submitted, 
then request the records from the appropriate 
service department entity, either from the 
National Personnel Records Center (NPRC), the 
state in which his ARNG unit was headquartered 
(Alabama), the U.S. Army Reserve Personnel 
Center, or other appropriate records center.  
Request the Veteran's complete service 
personnel and administrative records, 
including any records which may be separately 
filed (such as military justice records) and 
his service treatment records, including any 
separately-filed records, such as mental 
health records, records of psychiatric 
evaluation or treatment, or hospital records, 
if the Veteran identifies any period of 
hospitalization.  

If records documenting the periods during 
which the Veteran performed active service, 
ACDUTRA, INACDUTRA, or other paid reserve 
service, are not located, after contacting all 
possible state and Federal records centers, 
then request that the Defense Finance and 
Accounting Service (DFAS) provide records of 
the Veteran's pay status during any year he 
contends he had active service.  Provide DFAS 
with a copy of the Veteran's DD214's of record 
and NGB Form 22, reflecting when the Veteran 
was separated from his last reserve component, 
if located, or with other documents reflecting 
the Veteran's ARNG service.  If DFAS has no 
records for the Veteran, ask DFAS to suggest 
where records of the Veteran's pay for reserve 
component service might be located.

Any records so obtained must be associated 
with the Veteran's VA claims folder.  If the 
records are unavailable, the Veteran should be 
so advised and it should be noted in the 
Veteran's claims folder.

6.  The RO should summarize the verified 
periods of active service, ACDUTRA, and 
INACDUTRA, for the examiners who conduct VA 
examinations.  

7.  Once all development with respect to the 
Veteran's service has been conducted, 
including verification of the dates and types 
of all ACDUTRA and INACDUTRA, the Veteran 
should be afforded appropriate VA examinations 
to adjudicate his claims.  All indicated tests 
should be conducted.  A complete copy of this 
remand, as well as the claims file, must be 
made available to each examiner for review and 
comment. 

The examiner(s) who conduct medical 
examination(s) should discuss review of 
relevant records, including all available 
records of the onset of the disorders at 
issue.  The examiner(s) should provide any 
necessary opinion as to the date of onset of a 
claimed disorder or the etiology of a claimed 
disorder.  

The examiner(s) should offer an opinion, with 
complete rationale, addressing each of the 
following questions, addressing separately 
each disorder for which VA examination is 
directed.  

Is it at least as likely as not (i.e., 
probability of 50 percent), more likely than 
not, or less likely than not (i.e., 
probability less than 50 percent), that the 
claimed disorder meets any of the following 
criteria: 
(a)	had an onset during a period of active 
service, 
(b)	was incurred as a result of active 
service, 
(c)	was permanently aggravated during a 
period of active service,
(d)	had an onset within an applicable 
presumptive period following a period of 
active service, 
(e)	is a disease or injury which had an 
onset, or was incurred, or was permanently 
aggravated, during verified reserve duty 
and was disabling during the reserve 
service, in line of duty,
(f)	is an injury, or acute myocardial 
infarction, cerebrovascular accident, or 
cardiac arrest, or residuals thereof, which 
was incurred or aggravated in line of duty, 
during a period of verified inactive 
reserve duty, which was disabling during 
that verified period of inactive duty for 
training.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

8.  When all development directed in this 
Remand has been conducted, review the claims 
file to determine if any other development not 
addressed in this Remand is required.  If so, 
conduct the additional development.  Then, 
readjudicate the claims on appeal.  If such 
action does not resolve each claim on appeal, 
a supplemental statement of the case should be 
issued to the appellant and his representative 
addressing the claims remaining on appeal.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


